      Case 4:19-cr-00066-RSB-CLR Document 136 Filed 05/31/19 Page 1 of 1

                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF GEORGIA
                                    STATESBORO DIVISION



CASE NO.     6:05CR15                  MINUTES               JUDGE CODE: 3JBI
UNITED STATES OF AMERICA


                      Plaintiff                                             Counsel for Plaintiff
vs.

ROBERT E. MITCHELL                                            MALONE HART (CJA)


                     Defendant                                            Counsel for Defendant



ALSO PRESENT:                     SHERRI F. FLANDERS      Courtroom Deputy Clerk
                                         FTR              Court Reporter
                                                          U. S. Marshal
 ly.sx- //;^                                              U. S. Probation
                                                          Law Clerk
                                                                        STATESBORO, GA
MAY31,2019
DATE                                                                                     PLACE


       CASE CALLED THIS DATE FOR PROBABLE CAUSE HEARING
ALLEGATIONS IN PETITION SET OUT BY THE COURT.


RIGHTS ADVISED.



h)r\^r/\                             ^ ac.r<fpHd fcy          Cour4-^
Cm,(^ -(iniii prtbahif ratlin.
A                -fo dekni'ion.
